Citation Nr: 1445307	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of whether the Veteran's character of discharge from a period of service from September 1969 to December 1970 constitutes a bar for basic eligibility for VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to September 1969.  His discharge from that period of service was characterized as honorable.  The Veteran also had active service from September 1969 to December 1970.  His discharge from that period of service was characterized as under other than honorable conditions (OTH). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2012 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is associated with the claims file.

In January 2014, the Board remanded this matter along with the issues of whether October 1980, August 1998, August 2006, September 2009 RO decisions denying entitlement to compensation benefits due to a lack of qualifying service were based on clear and unmistakable error (CUE) for initial consideration by the RO.  In addition, the issue on appeal was titled as whether new and material evidence has been received to reopen a claim of whether the appellant's character of discharge from active service for the periods from April 1968 to September 1969 and from September 1969 to December 1970 constitutes a bar to basic eligibility for VA benefits.  A May 2014 supplemental statement of the case determined that there was CUE in the prior administrative decisions in that the Veteran's period of service from April 1968 to September 1969 was considered qualifying service.  In light of that determination, the issue of CUE in the prior administrative decisions has been favorably resolved in full and it follows that the part of the new and material claim as to the Veteran's period of service from April 1968 to September 1969 is moot because that claim has now been decided in the Veteran's favor.  The only issue remaining on appeal involves the character of service from September 1969 to December 1970.   


FINDINGS OF FACT

The additional evidence presented since the September 2009 administrative decision is duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2009 administrative decision that determined that the Veteran's character of discharge from his second period of service, from September 1969 to December 1970, constitutes a bar for basic eligibility for VA benefits, exclusive of health care under 38 U.S.C. Chapter 17, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  As new and material evidence has not been received, the criteria for reopening the claim of whether the Veteran's character of discharge from his second period of service, from September 1969 to December 1970, constitutes a bar for basic eligibility for VA benefits, exclusive of health care under 38 U.S.C. Chapter 17,
have not been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Here, the RO sent correspondence in February 2014 that informed the Veteran of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim, specifically because the evidence showed that his second period of service ended under condition other than honorable.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to reopen his previously denied claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the Veteran's petition to reopen the claim is harmless and does not preclude appellate consideration.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the final adjudication with this appeal, which occurred in the May 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a September 2009 administrative decision, the RO determined that the Veteran's discharge from military service on December 21, 1970, was issued under conditions other than honorable which constituted a bar to the payment of VA benefits.  The Veteran did not appeal that decision and it is final.  38 U.S.C.A. § 7105(c) (West 2002).  At the time of that decision, the evidence considered included the Veteran's service separation form for a period of service from September 26, 1969, to December 21, 1970, showing that he was discharged under conditions other than honorable.  Also of record were prior October 1980, August 1998, and August 2006 administrative decisions that determined the Veteran was given an honorable discharge on September 25, 1969, in order to reenlist for three years and that he was given a new enlistment, that ended when he was given an other than honorable discharge on December 21, 1970.  Service personnel records shows that the Veteran had an unauthorized absence from November 11, 1969, to February 18, 1970; that he was absent without leave (AWOL) from March 9, 1970, until April 14, 1970; AWOL from July 6, 1970, until August 1, 1970; and AWOL from August 2, 1970, to September 9, 1970.  The Veteran requested a discharge for the good of service on November 10, 1970.  

Bars to establishing entitlement for VA benefits, statutory bars are found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).

Benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c) (2013).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b) (2013).

A discharge or release because of one of the offenses listed in 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of an undesirable discharge in lieu of a trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (including conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (i.e., child molestation, prostitution, conduct accompanied by assault or coercion).  38 C.F.R. § 3.12(d) (2013).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Although a May 2014 supplemental statement of the case appears to have reopened the claim, at least as to the first period of service, the Board must consider that question because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO may have determined is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  After evidence is determined to be new, the next question is whether it is material.

The evidence added to the claims file since the final September 2009 administrative decision includes the Veteran's claim for VA benefits received in September 2010 in which he specifically noted that his honorable service was for the period from April 15, 1968, to September 25, 1969.  In September 2011 correspondence, the Veteran requested relief and to upgrade his second discharge papers.  In additional correspondence received from the Veteran in September 2011, he stated that his bad conduct discharge was on his second enlistment.  "My first discharge was honorable discharge.  That is my claim for compensation."  A February 2012 hearing transcript shows that the Veteran testified that there were extenuating circumstances related to a missing son that the Veteran was searching for and that led to his multiple periods of AWOL.  In addition, he testified that he during that period he was drinking and was always drunk.  In a statement received in October 2013, the Veteran stated that he had two periods of service "one good and one bad."  He stated that when he came home on leave he learned his wife had sold their kids.  He was upset and did everything he could to find them.  He stayed past his authorized leave and then had a conflict with an officer when he returned to duty.  The Veteran asserted that he was entitled to some benefits under his good period of service.  Also of record, is a May 2014 supplemental statement of the case showing that the Appeals Management Center determined that the Veteran's period of service from April 15, 1968, to September 26, 1999, was considered qualifying service.  

The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that the new evidence submitted by the Veteran does not relate to any unproven element of the previously denied claim.  Moreover, the Board does not find that the new evidence provides a more complete picture of the circumstances surrounding the Veteran's active service from September 1969 to December 1970.  The basis for the last final denial in September 2009 was that the Veteran service records designated his discharge from his second period of service as under other than honorable conditions.  Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2013); Spencer v. West, 13 Vet. App. 376 (2000); Venturella v. Gober, 10 Vet. App. 340 (1997); Cahall v. Brown, 7 Vet. App. 232 (1994).  Significantly, the Veteran has not submitted service records showing that the character of discharge for his second period of service from September 1969 to December 1970 was changed.  Moreover, the Veteran has never contended that his second period of service was incorrectly characterized or that the finding that the Veteran's discharge was under other than honorable conditions was incorrect.  In fact, the Veteran has agreed that his second period of service was a "bad" period on multiple occasions, such as in an October 2013 written statement.  Therefore, the Board finds that the low threshold for reopening the claim has not been met.

Accordingly, the Board finds that new and material evidence has not been submitted and the claim of whether the Veteran's character of discharge from his second period of service, from September 1969 to December 1970, constitutes a bar for basic eligibility for VA benefits, exclusive of health care under 38 U.S.C. Chapter 17, is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

As new and material evidence has not been received, the request to reopen the claim of whether the Veteran's character of discharge from his second period of service, from September 1969 to December 1970, constitutes a bar for basic eligibility for VA benefits, exclusive of health care under 38 U.S.C. Chapter 17, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


